Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mullet (4238544).
Mullet (figures 3-5) shows an elevator door leaf formed by a front panel and a rear panel separated from each other but fitted into each other at their longitudinal edges by hemming or seaming, determining a space between the front panel and rear panel that is occupied by an expandable and hardenable foam (15) that is injected under pressure into said space, such that it facilities the attachment between at least two of the aforementioned paired longitudinal edges created by fitting the front and rear panels together.
Per claim 2, Mullet further shows the hemmed or seamed joints between the front panel and rear panel created by the overlapping of the respective longitudinal edges are formed by two sections of the ends of the longitudinal edges of the front panel (11) 
Per claim 3, Mullet further shows the hemmed or seamed joints between the front and rear panel created by the overlapping of their longitudinal edges are directed in a direction parallel to that of the door leaf essentially aligned with the front face that makes up most of the front panel.
Per claim 4, Mullet further shows on the side of the hemmed or seamed joint that is aligned with the front face of the door leaf, the respective longitudinal edge of the rear panel is folded in an L-shaped (formed by the portion at 16’ and the portion that is inserted at 14 in figure 6), with one of the arms of the L-shaped bend forming a first lateral side of the door leaf and the other arm forming the folded end section (at 14 in figure 6) that is inserted into the section of the front panel that is folded back onto itself to form the hemmed or seamed joint.
Per claim 5, Mullet further shows the other hemmed or seamed joint between the front panel and the rear panel created by the overlapping of their longitudinal edges is directed in a direction perpendicular to that of the door leaf.  


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Steamer (EU2241939).
Steamer (figure 5b) shows an elevator door leaf formed by a front panel and a rear panel separated from each other but fitted into each other at their longitudinal edges by hemming or seaming, determining a space between the front panel and rear panel that is occupied by an expandable and hardenable foam (28) that is injected under pressure into said space, such that it facilities the attachment between at least .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Steamer (EU2241939) in view of Brandis (DE102005040106).
Per claim 2, Steamer shows all the claimed limitations including a first end section of the front panel (22) having a folded and first end of the second panel (at 14) inserted into the fold.  
Steamer does not show a second end of the front panel having a folded end and the second panel having a second end into the fold.
Brandis (figure 5) shows first panel (6) having a folded end (at 9) and the second panel (8) having a second end (15) inserted into the fold of the second end of the first panel.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Steimer’s structure to show a second end of the front 
Per claim 3, Steamer as modified further shows the hemmed or seamed joints between the front and rear panel created by the overlapping of their longitudinal edges are directed in a direction parallel to that of the door leaf essentially aligned with the front face that makes up most of the front panel.
Per claim 4, Steamer as modified further shows the side of the hemmed or seamed joint that is aligned with the front face of the door leaf, the respective longitudinal edge of the rear panel is folded in an L-shaped, with one of the arms of the L-shaped bend forming a first lateral side of the door leaf and the other arm forming the folded end section that is inserted into the section of the front panel that is folded back onto itself to form the hemmed or seamed joint.
Per claim 5, Steamer as modified further shows the other hemmed or seamed joint between the front panel and the rear panel created by the overlapping of their longitudinal edges is directed in a direction perpendicular to that of the door leaf.  
Per claim 6, Steamer as modified further shows on the side of the hemmed or seamed joint that is directed in a direction perpendicular to that of the door leaf, a second lateral side made up by a folded part of the corresponding longitudinal edge of the front panel, ending at the end thereof that constitutes the section folded over onto itself that creates the hemmed or seamed joint, with an end section of the rear panel that forms a right angle with respect to the rear face of the sheet inserted into the fold of this section folded back onto itself, with the fold extending at a right angle to the opposite direction of the front face.

Per claim 8, Steamer as modified further shows the fold part of the longitudinal edge of the front panel that makes up the second lateral side having a first fold at a right angle of the part of the front panel that forms the front face, with the first right angle fold extending a certain distance beyond the rear face followed by an offset (figure 5b) in the direction parallel to the plane of the rear face and a second right angle fold of which the section folded back onto itself of the longitudinal edge forms part.
Per claim 9, Steamer as modified further shows the two hemmed or seamed joints between the front panel and rear panel created by the overlapping of their longitudinal edges formed by respective sections of the ends of the longitudinal edges of the front panel folded back onto themselves with a corresponding folded end section of the respective end of the longitudinal edge of the rear panel inserted into the fold, are directed in a direction parallel to the front face that forms most of the front panel and the rear face, which forms most of the rear panel.

Claims 10-11 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Steamer (EU2241939) in view Stayner (4837999).

Strayer figure 5 shows the space between the front panel and the rear panel, a C-shaped reinforcement profile, that extends side to side between two lateral edges of the door leaf and is arranged at one corresponding longitudinal end of the door leaf, wherein the reinforcement profile (18) is made up of a first flat face, a second and third flat faces that are connected perpendicular to the first face, wherein the first face is oriented accordingly to a plane perpendicular to the front face of the panel that makes up most of the front panel, with the first face attached to the respective transversal edges of one longitudinal end of the front face and rear face of the lateral sides of the door leaf, and the first face comprising an access opening connected to the inside space separating the front panel and rear panel, and wherein the second face and the third face of the reinforcement profile extend from the first face in a direction parallel to the front and the rear face of the door leaf.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Steamer’s structures to show the space between the front panel and the rear panel, a C-shaped reinforcement profile, that extends side to side between two lateral edges of the door leaf and is arranged at one corresponding longitudinal end of the door leaf, wherein the reinforcement profile is made up of a first flat face, a second and third flat faces that are connected perpendicular to the first face, wherein the first face is oriented accordingly to a plane perpendicular to the front face of the panel that makes up most of the front panel, with the first face attached to the respective transversal edges of one longitudinal end of the front face and rear face of the lateral sides of the door leaf, and the first face comprising an access opening connected to the inside space separating the front panel and rear panel, and wherein the second face and the third face of the reinforcement profile extend from the first face in a direction parallel to the front and the rear face of the door leaf as taught by Strayner in order to reinforce the panel in the middle of the panel against compressive force.
Per claim 11, Steamer as modified shows all the claimed limitations except for a second C-shaped reinforcement profile at the other longitudinal end of the door leaf with the second profile being identical to the reinforcement profile or with the 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Steamer’s modified structure to show a second C-shaped reinforcement profile at the other longitudinal end of the door leaf with the second profile being identical to the reinforcement profile or with the only difference being that the first face of the second profile does not have the access opening since one having ordinary skill in the art would have found it obvious to add as many reinforcement profile as needed to reinforce a long panel to strengthen the panel along its length.  

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steamer (EU2241939) in view Parham Jr. (2924860).
Steamer shows all he claimed limitations except for at one of its longitudinal ends, a reinforcement plate in the space between the front panel and the rear panel, arranged parallel and in contact with the inside of the rear panel with the other side forming the rear face of the leaf, with the reinforcement plate extending from side to side between the two lateral edges of the door leaf, with the reinforcement plate extending from side to side between the two lateral edges of the door leaf, and the reinforcement plate being equipment with multiple openings that line up with a series of mounting openings made in the rear face of the leaf that are suitable for installing elements for fastening the elevator door leaf to the elements of the mechanisms that produce the opening and closing movement of the door leaf.
Parham discloses the use of reinforcement plate (figure 3) to assist in mounting of the door to a frame.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Steamer’s structure to show a reinforcement plate to assist in mounting of a door to its frame as taught by Parham as it enables the easy, and strong mounting of the door to a frame.  
Steamer as modified further shows at one of its longitudinal ends, a reinforcement plate in the space between the front panel and the rear panel, arranged parallel and in contact with the inside of the rear panel with the other side forming the rear face of the leaf, with the reinforcement plate extending from side to side between the two lateral edges of the door leaf, with the reinforcement plate extending from side to side between the two lateral edges of the door leaf, and the reinforcement plate being equipment with multiple openings that line up with a series of mounting openings made in the rear face of the leaf that are suitable for installing elements for fastening the elevator door leaf to the elements of the mechanisms that produce the opening and closing movement of the door leaf.

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steamer (EU2241939) or Mullet.

It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Steamer or Mullet’ leaf to show the claimed dimensions since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention would have found it obvious to modify either Mullet or Steamer to show the claimed dimension in order to satisfy a particular engineering design choice. 

Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steamer (EU2241939) or Mullet.
Steamer and Mullet shows all the claimed structural limitations including foam within the panel.  Steamer and Mullet does not show the foam being an expanded, cured injected polyurethane based on a mixture of at least one polyol with an 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Steamer or Mullet’ leaf to show the foam being an expanded, cured injected polyurethane based on a mixture of at least one polyol with an isocyanate component under reaction conditions, the component further comprising a blowing agent since polyurethane with a mixture of at least one polyol with an isocyanate component under reaction conditions, the component further comprising a blowing agent, is a well known foam material for filling insulating panels and is readily available for forming insulating panels.
Per claims 20-22, Steamer and Mullet each shows the claimed structural limitations.  The claimed methods steps would have been the obvious method steps of manufacturing Steamer or Mullet’s modified door leaf structures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different insulating door panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/7/2022